
	
		I
		111th CONGRESS
		1st Session
		H. R. 2186
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the supplemental security income program to
		  American Samoa.
	
	
		1.Extension of the SSI program
			 to American Samoa
			(a)In
			 generalSection 1101(a)(1) of
			 the Social Security Act (42 U.S.C.
			 1301(a)(1)) is amended in the last sentence by inserting and title XVI
			 (as in effect pursuant to such amendment after December 31, 1973) after
			 title IV.
			(b)Conforming
			 amendmentSection 1614(e) of such Act (42 U.S.C. 1382c(e)) is
			 amended by striking States and the District of Columbia and
			 inserting States, the District of Columbia, and American Samoa.
			(c)Program
			 reviewThe Commissioner of Social Security shall provide for the
			 review of the carrying out in American Samoa of the supplemental security
			 income program under title XVI of the Social Security Act.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 1st day of the 1st calendar month that begins after the 180-day period that
			 begins with the date of the enactment of this Act.
			
